Citation Nr: 1727715	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-01 787	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to a disability manifested by pain the left ankle/foot, claimed as a bilateral ankle disability.

4. Entitlement to a disability manifested by pain in the right ankle/foot, other than the service-connected right foot drop, claimed as a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963, November 1963 to November 1966, and November 1968 until retirement in December 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In February 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In his April 2009 claim, the Veteran stated he is seeking service connection for a bilateral ankle disability.  However, his February 2017 testimony before the Board indicates the Veteran seeks service connection for disabilities manifested by pain in his left ankle/foot and in his right ankle/foot, other than from his service-connected right foot drop.  Accordingly, the Board has characterized the issues as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In January 2016, the Veteran submitted a VA Form 9 to perfect an appeal as to entitlement to an increased disability rating for his service-connected back disability.  In July 2016, the Veteran submitted a notice of disagreement with a July 2016 rating decision regarding the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  However, in December 2016 the Veteran's representative submitted a written request to withdraw the appeals as to these issues.  Accordingly, these issues are not currently before the Board.  38 C.F.R. § 20.204 (2016).

The issue of entitlement to a TDIU has been raised by the record in a December 2016 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also December 2016 representative statement (submission of evidence in support of a reconsideration of individual unemployability).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current right hip disability is related to his military service.

2. There is an approximate balance of positive and negative evidence as to whether the Veteran's current left knee disability is related to his military service.

3. There is an approximate balance of positive and negative evidence as to whether the Veteran's current disability manifested by pain in the left ankle/foot is related to his military service.

4. There is an approximate balance of positive and negative evidence as to whether the Veteran's current disability manifested by pain in the right ankle/foot, other than from the service-connected right foot drop, is related to his military service.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, a right hip disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. Resolving reasonable doubt in favor of the Veteran, a left knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. Resolving reasonable doubt in favor of the Veteran, a disability manifested by pain in the left ankle/foot was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. Resolving reasonable doubt in favor of the Veteran, a disability manifested by pain in the right ankle/foot, other than a right foot drop, was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

First, the Board notes VA has been unable to obtain the Veteran's service treatment records for his active duty service from June 1960 to June 1963 and November 1963 to November 1966.  See January 2010 Formal Finding of Unavailability; January 2010 notification letter to the Veteran.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.

The Board finds the first element under Shedden is met.  Upon VA examination in November 2013, arthritis of the right hip and the left knee was diagnosed.  Heel spurs of the left foot have also been diagnosed, following the Veteran's complaints of left foot pain.  See January 2009 Bayfront Medical Center discharge summary.  Further, in a February 2017 letter, the Veteran's treating primary care physician, Dr. G.P.N., stated the Veteran has a current diagnosis of arthritis of the right ankle, and bone spurs in his feet.  

The Board finds the second Shedden element is also met.  The Veteran's service personnel records, to include a log book submitted by the Veteran, indicate the Veteran was a parachutist and completed repetitive parachute jumps.  The Veteran's service treatment records document at least one instance in 1975 when the Veteran complained of back pain after landing improperly following a skydive.  An October 1982 retirement Report of Medical History includes the Veteran's report of experiencing pain in his left knee since a parachute accident approximately 15 years prior.  During his February 2017 hearing before the Board, the Veteran testified he completed over 50 jumps during his military career, though he could not remember exactly how many jumps.  The Veteran testified multiple jumps had hard landings while he trained on a new type of parachute, and that he hurt his right hip, left knee, and ankles during one jump in particular, after which he was given pain medications and put on light duty.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the second Shedden element is met.

As to the third Shedden element, the Veteran contends that his current disabilities of the right hip, left knee, left ankle/foot, and right ankle/foot are related to his numerous parachute jumps during service.  See, e.g., February 2017 videoconference hearing testimony; April 2009 representative statement; April 2009 claim.

Upon VA examination in March 2010, the VA examiner noted the Veteran's reports that his claimed conditions were related to parachute jumping in service, and the Veteran's in-service complaint regarding left knee pain since a parachute injury.  However, the March 2010 VA examiner stated that as the Veteran reported he did not have a problem in the left knee at the time of that examination, there was no active left knee condition.  The VA examiner stated the Veteran's service treatment records were silent as to right ankle, left ankle, and right hip complaints, and therefore stated he could not relate any ankle or hip conditions to service based on the currently available information.

In a December 2010 letter, Dr. G.P.N. stated the Veteran was under his medical care for management of his multiple problems, including osteoarthritis.  Dr. G.P.N. also noted the Veteran suffers from pain in the left heel, right foot, left knee, and right hip, and that the Veteran has degenerative joint disease of the right hip.  Dr. G.P.N. noted the Veteran attributes his pain to an injury he sustained during a parachute jump while serving in the military.  Dr. G.P.N. opined, "Because his pain, degenerative joint disease and osteoarthritis is so wide spread throughout his body it [is] most likely that his problems began with the trauma of the military injury and gradually deteriorated thr[ough] the years." 

Upon VA examination in November 2013, the examiner noted the Veteran's report that he injured his left knee, right hip, back, and both ankles in 1975 in a parachute jump.  The November 2013 VA examiner opined that the Veteran's diagnosed left knee arthritis was less likely than not incurred in or caused by the claimed in-service injury because there was no evidence of record of a complaint or treatment of a left knee condition on active duty, and the radiographic findings are more likely due to normal aging.  Similarly, the November 2013 VA examiner opined that the Veteran's diagnosed right trochanteric bursitis and right hip arthritis were less likely than not incurred in or caused by the claimed in-service injury because there was no evidence of record of a complaint or treatment for a chronic hip problem while on active duty, and radiographic findings are more likely due to normal aging.  Finally, the November 2013 VA examiner found there was no diagnosis of a right or left ankle condition, and stated the limited range of motion of the Veteran's right ankle upon examination was due to his service-connected right foot drop.  The November 2013 VA examiner stated there was no evidence of record of a complaint or treatment for a bilateral ankle condition while on active duty, 2010 radiographs did not show any arthritis, and that the calcaneal or heel spurs shown are more likely due to normal aging. 

The Veteran testified before the Board in February 2017 that he has had trouble with his right hip, left knee, and both ankles since injuring them during a parachute jump during active duty service.  The Veteran also testified that Dr. G.P.N. has been his primary care physician for approximately 18 to 20 years.

In a February 2017 letter, Dr. G.P.N. stated the Veteran is under his care for degenerative joint disease of the right hip and right ankle.  Dr. G.P.N. stated the Veteran also has military service-related conditions including bone spurs on the feet.

First, the Veteran is competent to discuss observed physical symptoms, such as pain in his right hip, left knee, and bilateral ankles/feet.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he experienced pain in these joints following parachute jumps during his active duty service, and that he has continued to experience symptoms in these joints since service.

Further, the Board finds Dr. G.P.N.'s letter opinions are generally supportive of the Veteran's contentions that his current disabilities of the right hip, left knee, left ankle/foot, and right ankle/foot other than the right foot drop are related to his parachute jumps during active duty service.  Dr. G.P.N. is the Veteran's long-term treating provider, and has indicated he is aware of the Veteran's history of parachute jumps and reported symptoms during service.  The negative opinions of the VA examiners appear to be based primarily on the lack of documentation of specific injuries or diagnoses in the Veteran's available service treatment records. 

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claims is at least in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's parachute jumps in service and his current right hip, left knee, left ankle/foot, and right ankle/foot disabilities.  Accordingly, the Board finds that a grant of service connection is warranted for a right hip disability, a left knee disability, a disability manifested by pain in the left ankle/foot, and a disability manifested by pain in the right ankle/foot other than right foot drop.



ORDER

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a disability manifested by pain in the left ankle/foot is granted.

Entitlement to service connection for a disability manifested by pain in the right ankle/foot, other than right foot drop, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


